Citation Nr: 0103406	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for impotency as secondary 
to chronic prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) which, in 
pertinent part, denied service connection for impotency 
secondary to the veteran's service-connected chronic 
prostatitis.  In November 2000, a Travel Board hearing was 
conducted at the RO.  


REMAND

The August 1997 rating decision also continued a 20 percent 
rating for the veteran's service-connected prostatitis.  In 
May 1998, he filed a notice of disagreement as to the rating.  
The Board notes that the veteran has never been issued a 
statement of the case as to such issue.  See Manlicon v. 
West, 12 Vet.App. 238 (1999).  This must be done.  

The veteran was last afforded a VA genitourinary (GU) 
examination in September 1996.  At that time, he reported 
that he had suffered urinary tract infections for at least 
twenty-five years.  His complaints included urinary 
frequency, dysuria and impotence.  The diagnoses were 
recurring prostatitis of unknown etiology, recurring urinary 
tract infection, and impotence.  The examiner did not comment 
on the etiology of the veteran's impotence or whether there 
was any relationship between such disorder and the veteran's 
service-connected chronic prostatitis.  

In a September 2000 statement, P. N. Patel, M.D., indicated 
that the veteran was first seen in November 1999 with a chief 
complaint of impotency for ten years or more.  It was noted 
that the veteran's physical examination was positive for a 
firmer prostate gland.  Dr. Patel stated "considering [the 
veteran] is a Vietnam veteran, whether Agent Orange exposure 
resulting into any of his physical conditions".  The Board 
notes that it is unclear based on such statement, whether Dr. 
Patel was attempting to relate the veteran's impotency to his 
active service.  In a November 2000 statement, Dr. Patel 
noted that the veteran was seen for complaints of more 
frequency, nocturia, difficulty emptying the bladder, and 
impotency.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may not reach its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Further, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  
Given the nature of the veteran's contentions; that the 
September 1996 VA GU examination report did not include an 
opinion regarding a relationship between the veteran's 
service-connected chronic prostatitis and his claimed 
impotency; and in consideration of the Court's holdings in 
Colvin and Hatlestad, the Board concludes that another VA GU 
examination is indicated.  

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  In addition, the duty to assist itself was 
amplified and more specifically defined by statute.  See 
VCAA, § 3(a) 114 Stat. 2096, 2096-2097 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  The revised 
statutory duty to assist requires VA to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits.  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

Under VCAA VA must satisfy certain notice requirements.  
Specifically, these include notifying the claimant if his or 
her application for benefits is incomplete; notifying the 
claimant what evidence is necessary to substantiate the claim 
and indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it; and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  The new enactments and revisions to VA's claims 
adjudication process are applicable to pending claims, such 
as the veteran's. 

Accordingly, this case is REMANDED for the following:  

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a VA GU examination to determine the 
likely etiology of his claimed impotency.  
All indicated tests and studies should be 
accomplished, and the findings should be 
reported in detail.  The examiner should 
express an opinion as to the etiology and 
approximate date of onset of the 
veteran's impotency (if diagnosed), to 
include whether it is as likely as not, 
more likely than not, or less likely than 
not that such disorder is related to, or 
was aggravated by, the veteran's service-
connected chronic prostatitis.  The 
examiner should state the rationale for 
any opinion given.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

3.  The RO must ensure that the requested 
development is completed, and that all 
notification and development action 
required by the VCAA is accomplished.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000).  

4.  The RO should then review the 
veteran's claim.  If it remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  They 
should also be furnished a statement of 
the case as to the issue of entitlement 
to an increased rating for chronic 
prostatitis.  The veteran is informed 
that if he wishes to appeal such decision 
to the Board, he must timely submit a 
substantive appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



